department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date conex-153540-09 uil o f f i c e o f t h e c h i e f c o u n s e l number info release date the honorable mike johanns united_states senator railway street suite c102 scottsbluff ne attention ---------------------- dear senator johanns this letter responds to your letter dated date submitted on behalf of your constituent ----------------------- --------------- asked about the homebuyer tax_credit for long-time residents who are military personnel and who do not satisfy the consecutive five-year home ownership requirement he said he owns a home that he purchased in date and is in the process of buying another home taxpayers can take a refundable_credit for the first-time purchase of a principal_residence the home buyer generally must enter into a purchase contract before date and must close the contract before date sec_36 of the internal_revenue_code however the congress extended each of these purchase dates for one year for certain military personnel on date the congress expanded sec_36 to make a reduced credit available to certain individuals who bought a new principal_residence that was not their first home these long-time residents qualify for the credit only if on the purchase date of the new residence the individual and the individual’s spouse if married has owned and used the same home as a principal_residence for any consecutive five-year period during the eight-year period ending on the purchase date based on the facts provided --------------- apparently does not qualify for the expanded credit because he has not owned his current home for five consecutive years although the law has purchase deadline extensions for certain military personnel no exception exists to the consecutive five-year ownership requirement for members of the armed_forces we have no authority to modify the statutory requirements conex-153540-09 i am sorry my response is not more favorable if you have any questions please contact --------------------------at -------------------- sincerely william a jackson chief branch office of associate chief_counsel income_tax accounting
